 506DECISIONSOF NATIONALLABOR RELATIONS BOARDS.B.Rest of Framingham,Inc. awholly ownedsubsidiary of Steak & Brew,Inc.andStephen F.O'Neilland Hotel and Restaurant Employees andBartenders InternationalUnion, AFL-CIO. Case1-UD-93November 18, 1975DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn December 19, 1974, the Regional Director forRegion 1 issued his Decision and Direction ofElection in the above-entitled proceeding in which hedirected a union, deauthorization election among theemployees at the Employer's Framingham, Massa-chusetts, restaurant location, contrary to the Em-ployer's and Union's contention that the Framing-ham location had become merged into a nationalunit of all the Employer's restaurants covered by anexistingmaster agreement between the Employerand the Union.Thereafter, the Union, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, filed a timelyrequest for review of the Regional Director's decisionwith a supporting brief, contending,inter alia,thattheRegionalDirectordeparted from officiallyreportedBoard precedent and made erroneousfindingsof fact in directing the deauthorizationelection.By telegraphic order dated February 19, 1975, theNational Labor Relations Board granted review andstayed the election pending Decision on Review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Union's brief with respectto the issues under review, and makes the followingfindings:The Employer is a New York corporation engagedin the operation of a chain of approximately 53restaurants, all of which do business under the nameof "Steak and Brew." At the date of the hearing, theUnion, through its various locals, represented ap-proximately 1,600 of the Employer's employeesthroughout its restaurant chain. The record disclosesthat, in November 1973, the parties entered intonegotiations toward a master agreement to encom-pass the then approximately 30 organized locationscovered by local contracts. These separate locationswere to become merged under the master agreementand covered by its terms, with the exception of221 NLRB No. 109certain locations represented by locals specificallyspelled out in the recognition clause in the masteragreement. The "Master National Agreement" whichresulted from the negotiations was executed onMarch 7, 1974, and is effective from March 1, 1974,toMarch 1, 1979, and year to year thereafter, unlessterminated, changed, or added to as provided in theagreement. The recognition clause in that agreementstates as follows:The Employer recognizes the Union as the soleand exclusive bargaining agent for all employees,excludingmanagers, assistantmanagers, headhostesses, assistant head hostesses,managerialsalaried employees, office and clerical employees,and all professional, confidential, supervisoryemployees, watchmen, and guards employed bythe Employer in all of the Employer's 'establish-ments operated in the United States of Americaand/or its Territories as to which the Union hasbeen certified by the National Labor RelationsBoard as the collective bargaining agent, or as towhich the Union has presented to the Employersigned authorization or membership applicationsauthorizing the Union to represent the majority ofthe employees each, [sic] establishment. (Excludedherefrom are all units covered by Locals 1, 6, 15,89 of New York, New York and Local 568 ofPhiladelphia, Pennsylvania).The Union recognizes and agrees that theobligation of the Local Union or Unions desig-nated by it as bargaining agents will be limited tothe administration of this Agreement and that thenegotiations of any changes, additions or renew-als hereof will be conducted by the Union.The record discloses that as a result of theexecution of this agreement a uniform policy oncheckoff,union security, seniority, probationaryperiods, discharge, grievances, strikes and lockouts,health and welfare, and other matters provided for inthe agreement became applicable to the organizedlocations of the Employer covered by the agreement.Around the date of the execution of said masteragreement, card checks were conducted in approxi-mately eight additional locations of the Employerand those locations were similarly brought under theterms of the master agreement and wage rates werenegotiated for those locations. On April 30, 1974, theEmployer and the Union, pursuant to the provisionin the recognition clause detailed above, entered intoa stipulation of agreement providing for a card checkrecognition procedure to be utilized for the Framing-ham, Massachusetts, employees including:... the full time and regular part time captains,cashiers, hostesses, waiters, waitresses, bartenders, S.B.REST OF FRAMINGHAM, INC.busboys,porters,counterpersonnel and allkitchen employees employed by the Company at167Worcester Road, Framingham, Massachu-setts 01701.. .The stipulation of agreement provided for a namedagreed-upon person to conduct the card check;provided that he, as arbitrator, decide any questionsof eligibility;and further provided that upon hiscertification "that JOINT EXECUTIVE BOARD[BOSTON] (Local 277) does represent a majority ofemployees in the appropriate unit aforesaid, then S.B.REST.OF FRAMINGHAM INC. d/b/aSTEAK & BREW agrees that theemployees of saidunit willforthwith be covered by the Master NationalAgreement dated March 7, 1974. "(Emphasis sup-plied.)The evidence reveals that an agreed-upon list of 63employees at that location, as of the week endedApril 12, 1974, constituted the bargaining unitspecified in the stipulation. It further reveals that theselected "arbitrator" issued a "Report and Certifica-tion of Card Check and Count," dated May 1, 1974,to the Employer and the above-named Joint Board inwhich he confirmed,inter alia,that the Union hadpresented 46 cards designating it as collective-bar-gaining agent and that comparison of those signedcards with the employees' signatures presented by theEmployer established that 44 cards contained"genuine" signaturesof employees on the April 12payroll list, and that the remaining 2 cards were offormer employees.The arbitrator's report thenrecited:JOINT EXECUTIVE BOARD BOSTON(LOCAL 277) represents a clear majority, of allthe full time and regular part time captains,cashiers, hostesses, waiters, waitresses, bartenders,busboys,porters,counter personnel and allkitchen employees of S. B. REST. OF FRAM-INGHAM INC., d/b/a STEAK & BREWreferred to in the stipulation of the parties datedApril 30, 1974 and who properly constitute thecollectivebargaining unit agreed upon by theparties.Employer's Vice President Cohen testified that, assoon as the arbitrator determined that the Framing-ham location became a recognized unit, "it thenbecame merged and it became part of the Interna-tional" and the terms of the master agreement cameinto effect for those employees, the wage rates beingleftopen for negotiation with the InternationalUnion. Subsequently, wage rates for the Framing-1Young and Hay Transportation Company,214 NLRB No 39 (1974),Eltra Corporation, PrestoliteDivision,205 NLRB 1035 (1973)2Retail ClerksUnion,Local 870, Retail ClerksInternational Association,507ham location were negotiated ' by the parties andbecame effective July 1, 1974.On October 22, 1974, the instant petition was filedseeking a deauthorization election among the Fram-ingham employees to determine whether they wish tobe bound by the so-called union-shop provisions ofthemaster agreement. As indicated, after a hearingon theissuesherein, the Regional Director directedsuch an election notwithstanding the Employer's andUnion's contentions that the bargaining unit was asdescribed in the master agreement and that- theFramingham location had become merged into said"national unit." The Regional Director concluded, inpart, "that while the Framingham restaurant maycome under the master agreement, it did so as aseparateunit and not as part of the so-calledNationalUnit." Such conclusion was predicatedlargely upon the arbitrator's finding that the Union'was afforded recognition in the Framingham unit ofemployees as a result of the card check. We disagreewith the conclusion of the Regional Director andfind that the Framingham location, as a result of theUnion's demonstrated majority status, and in accordwith the provisions of the master agreement, becamepart of the broad national unit.The recognition clause clearly describes the unit asincluding the employees in "all of the Employer'sestablishments . . . as to which the Union has beencertified . . . or as to which the Union has presentedto the Employer signed authorization or membershipapplications authorizing the Union to represent themajority of the employees each [sic] establishment....This latter condition for recognition is, inessence, an "after acquired" or "additional store"clause.The Board has held that such clauses arevalidand will be given effect where they areunambiguous in nature' and where the Board issatisfied that the employees affected are not deniedtheir right to have a say in the selection of theirbargaining representative.2In the instant case, the language of the recognitionclause is free from ambiguity and there is no basis forconcern regarding the rights of the employeesinvolved inasmuch as the Framingham employeeshave had an opportunity to express their preferencefor a collective-bargaining representative and did sowhen a clear majority of them designated the Unionas their representative by executing authorizationcards prior to the card check. We find no barrier hereto giving full effect to the contractual commitment ofthepartiesproviding for union recognition atlocations not previously under the collective-bargain-ing agreement. Nor have we found that enforcingAFL-CIO (White Front Stores Inc.),192 NLRB 240, 242 (1971) CompareMelbet Jewelry Co, Inc, and I D.S -Orchard Park, Inc,180 NLRB 107,109 (1969);Food Fair Stores, Inc,204 NLRB 75 (1973). 508DECISIONSOF NATIONALsuch clauses in these circumstances contravenesconsideration of national labor policy.3Inview of the foregoing, we find that theemployees at Framingham have not been deprived oftheir Section 7 rights through the use of the card-check-procedure herein and, as the Union had a clearmajority among those employees, that location hasbecome covered under the broad unit description oftheMaster National Agreement. Accordingly, the3Houston Divisionof the Kroger Co,219 NLRB No. 43 (1975).4Member Penello joins his colleagues herein because the recognitionclause specifically providesthat the majority status of the Union bedetermined through the card-check procedure which,in his view, is anacceptable and legally permissible alternative to the Board's electionLABOR RELATIONS BOARDpetition seeking a deauthorization election limited tothe employees at the Framingham location is framedin an inappropriate unit., We shall, therefore, dismissthe petition.4ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.processes.This comports with hisdissentingopinion inKroger, supraChairman Murphy and MemberJenkins, asin their majority opinion inKroger,wouldnot requirean explicit, condition requiring proof of majoritystatus inasmuch as the Board will imposesuch a condition as a matter oflaw